Citation Nr: 1742562	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-29 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine in which the RO denied an increased rating for his service-connected bilateral hearing loss, and declined to find that new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for tinnitus. 

Jurisdiction of the Veteran's claims file is currently at the Houston, Texas RO. 

In May 2013, the Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the Veteran's claims file.

In April 2015, the Board reopened and granted the Veteran's claim for service connection for tinnitus and remanded the issue of a compensable rating for service-connected bilateral hearing loss for additional development.

In September 2016, the Board denied the Veteran's increased rating claim for hearing loss.  The Veteran appealed the claim to the United States Court of Appeals for Veterans Claims (Court).  In a May 2017 Joint Motion for Remand, the parties requested that the Court vacate and remand the September 2016 Board decision and in a June 2017 Order the Court granted the motion.  

In an August 15, 2017, letter, the Veteran's representative requested that the Board not issue a decision for a period of 30 days to allow for additional review and consideration of the claim.  As such, the Board has delayed adjudication of the claim accordingly.

In addition to the issue listed above, the Board notes that a timely notice of disagreement has been filed with respect to the issue of entitlement to an increased rating for the Veteran's service-connected posttraumatic stress disorder (PTSD) that was adjudicated in a March 2017 rating decision.  As the RO has acknowledged the notice of disagreement and the issue is listed as on appeal as a result of the notice of disagreement in the electronic Veterans Appeals Control and Locator System (VACOLS).  Accordingly, as the receipt of the notice of disagreement has been acknowledged by the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS and the electronic claims file reflect that the notice of disagreement has been recognized and that additional action is pending at the RO with regard to this claim, Manlincon is not applicable in this case.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

The issue of entitlement to an increased rating for a bilateral hearing loss disability on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's service-connected bilateral hearing loss had been manifested by no worse than level V hearing acuity in the right ear and level I hearing acuity in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for a bilateral hearing loss disability have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code (DC) 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board initially wishes to make it clear that it is aware of the Court's instructions in Fletcher v. Derwinski, 1 Vet. App. 394, 397 (1991), to the effect that a remand by the Court is not "merely for the purposes of rewriting the opinion so that it will superficially comply with the 'reasons or bases' requirement of 38 U.S.C. § 7104(d)(1).  A remand is meant to entail a critical examination of the justification for the decision."  The Board's analysis has been undertaken with Fletcher in mind.

Duty to Notify and Assist

Neither the Veteran nor his representative has identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  For the above reasons, the Board finds the duties to notify and assist have been met, all due process concerns have been satisfied, and the appeal may be considered on the merits.

Ratings

The Veteran alleges that the RO erroneously failed to assign him a compensable rating for his bilateral hearing loss. 

The evaluation assigned for a service-connected disability is established by comparing the manifestations shown with the criteria in the VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective hearing are based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, along with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity, through level XI for profound deafness.  Id.  Where there is an exceptional pattern of hearing impairment, a rating based on pure tone thresholds alone may be assigned.  38 C.F.R. § 4.86 (a) & (b).

Ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2016).  VA must consider whether the Veteran is entitled to "staged" ratings to compensate when his or her disability may have been more severe than at other times during the course of his or her appeal.  Here, the disability has not significantly changed and a uniform evaluation is warranted.

A December 2007 VA audiological examination is of record.  The Veteran reported bilateral hearing loss that was significantly worse in the right ear, and that his overall hearing acuity had been worsening yearly since service.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
75
60
60
55
LEFT
25
35
30
25
30

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 98 percent for the right ear and 100 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 62.5 for the right ear and 30 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional pattern of hearing impairment and found 38 C.F.R. § 4.86(b) to be inapplicable; however, 38 C.F.R. § 4.86(a) is applicable as to the Veteran's right ear hearing acuity where the puretone thresholds were 55 decibels or greater at the 1000, 2000, 3000, and 4000 Hertz frequencies.  As such, the right ear also was considered under Table VIa, where the puretone average of 63 would warrant a numeric designation of V.  Nevertheless, even with a numeric designation of V for the right ear and I for the left ear, such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.

The Veteran also underwent a VA examination in April 2011.  The Veteran's chief complaints were decreased hearing acuity in the right ear and a hissing sound in the left ear.  The hissing in the left ear made him anxious and was annoying.  The hearing acuity in the right ear was described as "dull."  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
60
55
65
60
LEFT
5
0
10
20
25

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for both the right and left ears.  The average of the pure tones between 1000-4000 Hz was 60 for the right ear and 14 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional pattern of hearing impairment and found 38 C.F.R. § 4.86(b) to be inapplicable; however, 38 C.F.R. § 4.86(a) is applicable as to the Veteran's right ear hearing acuity where the puretone thresholds were 55 decibels or greater at the 1000, 2000, 3000, and 4000 Hertz frequencies.  As such, the right ear also was considered under Table VIa, where the puretone average of 60 would warrant a numeric designation of IV.  Nevertheless, even with a numeric designation of IV for the right ear and I for the left ear, such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.

The Veteran underwent a VA examination in September 2012.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
60
65
55
LEFT
10
10
20
25
25

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 100 percent for both the right and left ears.  The average of the pure tones between 1000-4000 Hz was 61 for the right ear and 20 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional pattern of hearing impairment and found 38 C.F.R. § 4.86(b) to be inapplicable; however, 38 C.F.R. § 4.86(a) is applicable as to the Veteran's right ear hearing acuity where the puretone thresholds were 55 decibels or greater at the 1000, 2000, 3000, and 4000 Hertz frequencies.  As such, the right ear also was considered under Table VIa, where the puretone average of 60 would warrant a numeric designation of IV.  Nevertheless, even with a numeric designation of IV for the right ear and I for the left ear, such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.

Pursuant to the instructions of the April 2015 Board remand, the Veteran underwent a VA examination in August 2015.  The results of the audiological test are as follows, with pure tone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
55
55
55
LEFT
15
15
25
25
35

Speech audiometry revealed speech recognition ability on the Maryland CNC word list of 96 percent for the right ear and 100 percent for the left ear.  The average of the pure tones between 1000-4000 Hz was 58 for the right ear and 25 for the left.  Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of II for the right ear and I for the left ear.  Such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.  The Board notes that it also considered the alternative rating scheme for exceptional pattern of hearing impairment and found 38 C.F.R. § 4.86(b) to be inapplicable; however, 38 C.F.R. § 4.86(a) is applicable as to the Veteran's right ear hearing acuity where the puretone thresholds were 55 decibels or greater at the 1000, 2000, 3000, and 4000 Hertz frequencies.  As such, the right ear also was considered under Table VIa, where the puretone average of 58 would warrant a numeric designation of IV.  Nevertheless, even with a numeric designation of IV for the right ear and I for the left ear, such a degree of hearing loss warrants only a noncompensable evaluation under Table VII.

The Board has considered the lay statements provided by the Veteran.  As was indicated above, rating a hearing loss disability on a schedular basis involves the mechanical application of rating criteria to the results of specified audiometric studies.  The Veteran has not contended that his right ear hearing acuity has worsened since the last examination and, therefore, there is nothing to suggest that an additional VA examination would be beneficial.  The probative medical evidence does not show the Veteran's right ear hearing loss disability has ever reached a compensable level for schedular purposes at any point since service connection was granted.  Staged ratings, therefore, are inapplicable here.  Considering the results of the VA examinations, entitlement to a compensable rating is denied on a schedular basis for any period on appeal.  As will be discussed immediately below, the Board concludes that a remand is necessary for consideration of the Veteran's claim on an extraschedular basis.


ORDER

Entitlement to a compensable disability rating for bilateral hearing loss on a schedular basis is denied.


REMAND

As noted in the May 2017 Joint Motion for Remand, in Doucette v. Shulkin, 28 Vet. App. 366 (2017) the Court stated that the rating criteria for hearing loss would not account for functional effects outside of the inability to hear sounds in various contexts.  The Joint Motion documented that in September 2007 the Veteran was having "decreased social contact" and that he was "feeling isolated."  The Board notes that the Court in Doucette specifically noted that social isolation was an example of a symptom which the Board would be required to explain whether such functional effect was contemplated in the rating criteria.  Id at 371.

The Board finds that the schedular evaluation does not adequately contemplate the Veteran's hearing loss disability level and symptomatology, based on the Veteran's reports of decreased social contact and feeling isolated.  Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director), is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  As this is such a case, extraschedular consideration is remanded for referral to the Director.

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's entitlement to an increased rating for hearing loss disability on an extraschedular basis to VA's Under Secretary for Benefits or Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 3.321(b).

2.  After the above is complete, readjudicate the claim.  If a complete grant of the benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


